       Case 1:20-cv-03021-TOR      ECF No. 21   filed 03/23/21   PageID.91 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    GWENDOLYN M. GUINN, a single
      person,                                      NO: 1:20-CV-3021-TOR
 8
                                Plaintiff,         ORDER OF DISMISSAL WITH
 9                                                 PREJUDICE
            v.
10
      HOME DEPOT U.S.A., INC., a
11    foreign corporation,

12                              Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

15   No. 20). The stipulation is filed pursuant to Federal Rule of Civil Procedure

16   41(a)(1)(A)(ii) and provides that the above-captioned case shall be DISMISSED

17   with prejudice, and without costs or attorneys’ fees to any parties. Any and all

18   claims that were brought or could have been brought have been fully settled by the

19   parties outside of court. The Court has reviewed the record and files herein, and is

20   fully informed.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 1:20-cv-03021-TOR        ECF No. 21    filed 03/23/21   PageID.92 Page 2 of 2




 1           According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

 2   a court order by filing a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4           Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice, each party shall bear its own costs and attorneys’

 6   fees.

 7           All remaining deadlines, hearings, and trial are VACATED.

 8           The District Court Executive is directed to enter this Order and Judgment

 9   accordingly, furnish copies to counsel, and CLOSE the file.

10           DATED March 23, 2021.

11

12                                    THOMAS O. RICE
                                   United States District Judge
13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
